Citation Nr: 1012908	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-00 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	John S. Berry, Sr., Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from September 1990 to 
February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
which assigned a 50 percent evaluation to the Veteran's 
PTSD.

The Board observes that in its December 2006 decision, it 
determined that the Veteran's PTSD was 50 percent disabling 
from September 29, 2003, the date of receipt of the 
Veteran's claim for service connection.  The Board also 
determined that an evaluation higher than 50 percent was not 
warranted.  In a January 2007 rating decision, the RO 
effectuated the Board's decision, to the extent that is 
awarded a 50 percent evaluation for the earlier period.  In 
March 2007, the Veteran submitted a notice of disagreement, 
thought his representative, of the January 2007 rating 
decision.  In April 2007 the Veteran was apprised by the RO 
that if he was not satisfied with the Board's decision, he 
could appeal to the U.S. Court of Appeals for Veterans 
Claims.  An August 2007 deferred rating decision indicates 
that the March 2007 notice of disagreement was construed as 
a claim for increase.  In August 2007 rating decision 
addressed the claim for increase, and continued the 50 
percent evaluation for PTSD.  The Veteran submitted a timely 
notice of disagreement and substantive appeal.

The Board's December 2006 decision also granted service 
connection for irritable bowel syndrome, obstructive sleep 
apnea, and erectile dysfunction.  The RO's January 2007 
rating decision effectuated those grants of service 
connection, and assigned disability ratings and effective 
dates.  The Veteran disagreed with the ratings assigned.  A 
Statement of the Case (SOC) was issued in August 2007, and a 
supplemental statement of the case (SSOC) was issued in May 
2009 following the receipt of updated treatment records.  
However, no substantive appeal was ever received with 
respect to these evaluation issues.  As such, these issues 
are not currently in appellate status.

In reaching this conclusion, the Board considered the recent 
case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein 
the United States Court of Appeals for Veterans Claims 
(Court) found 38 U.S.C.A. § 7105 was not intended to 
foreclose the Board's exercise of jurisdiction over a matter 
in which a substantive appeal was untimely.  Consequently, 
because the 60-day filing period is not jurisdictional, VA 
may waive any issue of timeliness in the filing of the 
substantive appeal, either explicitly or implicitly, and is 
not required to close an appeal for failure to file a timely 
substantive appeal.  Unlike the circumstances in Percy, 
however, the Board is not herein dismissing an appeal based 
on the substantive appeal being inadequate or untimely.  
Rather, the Board is finding that a substantive appeal was 
never submitted, and that the Veteran clearly intended to 
limit his appeal to the issue listed on the title page.

The Board recognizes that a VA Form 9 was received in 
February 2008 in which the Veteran checked the box 
indicating that he wished to appeal all issues listed on any 
SOC or SSOC.  However, in an attached statement, he 
specified that his VA Form 9 was being submitted in response 
to the SOC he received only one month before, which 
continued to deny his claim of entitlement to service 
connection for PTSD.  Significantly, the remainder of his 
statement only addressed the merits of his PTSD claim.  
Thus, it is clear that this document was not intended to 
perfect an appeal of the claims for higher initial ratings 
for irritable bowel syndrome, obstructive sleep apnea, and 
erectile dysfunction, which were the subject of the January 
2007 rating and August 2007 Statement of the Case.  As such, 
as no other statements were received from either the Veteran 
or his attorney addressing those claims since the issuance 
of the August 2007 SOC, the Board finds that the Veteran 
intended to limit his appeal to the claim for a higher 
rating for PTSD.


FINDING OF FACT

PTSD is productive of occupational and social impairment 
with deficiencies in most areas due to anxiety, 
estrangement, anger, depression, intrusive recollections, 
nightmares, and flashbacks; at worst, the Veteran's Global 
Assessment of Functioning (GAF) score has been assessed as 
44.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving 
that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which 
provides that, in conducting review of decision of the 
Board, a court shall take due account of rule of prejudicial 
error.  The Supreme Court in essence held that - except for 
cases in which VA has failed to meet the first requirement 
of 38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption 
of prejudicial error imposed an unreasonable evidentiary 
burden upon VA and encouraged abuse of the judicial process, 
and determinations on the issue of harmless error should be 
made on a case-by-case basis.  Shinseki v. Sanders, No. 07-
1209 (S. Ct. April 21, 2009).

A letter dated in April 2007 invited the Veteran to submit 
evidence demonstrating that his PTSD had become worse.  The 
various types of evidence that might show such worsening 
were discussed.  The evidence of record was listed and the 
Veteran was told how VA would assist him in obtaining 
additional relevant evidence.  This letter also discussed 
the manner in which VA determines disability ratings and 
effective dates.

A May 2008 letter discussed the types of evidence that could 
be used to determine the evaluation of the Veteran's 
service-connected disabilities.

The content of the notice provided to the Veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

With respect to VA's duty to assist, relevant treatment 
records were obtained.  VA examinations were carried out, 
and the Board finds that they were adequate in that they 
were conducted by neutral, skilled providers who reviewed 
the record, interviewed the Veteran, and performed 
appropriate examinations prior to providing their 
conclusions.  The Veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on average industrial 
impairment. 38 U.S.C.A. § 1155.  A proper rating of the 
Veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  38 C.F.R. §§ 4.1, 4.2 (2008); see also Francisco 
v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 
Vet. App. 505 (2007), however, the Court held that "staged 
ratings" are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service- connected disability exhibits symptoms that would 
warrant different ratings.  In this case the Board has 
concluded that the disability has not significantly changed 
and that a uniform evaluation is warranted.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009), a 100 percent evaluation is provided for 
PTSD where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance or 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  A 50 
percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo- type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130 (2009).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and 
decrease in work efficiency.  38 C.F.R. § 4.130 (2009).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 
41-50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  Id.  A score of 51-60 is assigned 
where there are moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflict with peers or co-workers).  Id.  
A score of 61-70 is assigned where there are mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, of theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

On VA psychology consultation in January 2007, the provider 
noted that the referral arose from the Veteran's sadness 
over a relationship that had ended, his difficulty sleeping, 
and his inappropriate preoccupation with his primary care 
physician's personal life.  The provider noted that he had 
conducted neuropsychological testing on the Veteran in 2003.  
He also noted that the Veteran's service-connected 
disabilities arose from a motorcycle accident that also 
included a traumatic brain injury.  He observed that the 
Veteran did not remember him from the lengthy testing three 
years previously and that his failure to remember bothered 
him.  Throughout the evaluation, the Veteran demonstrated 
difficulty controlling his thinking, often stopping after 
speaking just a few words and having success completing his 
thoughts about half of the time.  He expressed both 
frustration and resignation about his mental difficulties 
and cognitive dysfunction.  Eye contact was poor.  The 
Veteran expressed that he felt estranged from others and 
would like to fit in again.  He noted that he felt anxious 
around people.  He reported that he had some difficulty 
modulating his anger.  He related that he felt a lack of 
interest in everything, which was discussed in terms of 
apathy and anhedonia that often accompany head injury, and 
that such were likely compounded by depression.  He reported 
that he could obtain and maintain employment for a year or 
two, typically as a call center worker, but that he would 
eventually become openly antagonistic when callers irritated 
him.  The impression was cognitive dysfunction, rule out 
organic affective disorder and/or major depression, and 
PTSD.  The provider assigned a GAF score of 44.  The 
provider noted that the Veteran showed prominent symptoms 
that reflected his head injury, and indicated that the 
mental confusion, perseveration, difficulty with memory, 
depression, apathy, and irritability were a direct result of 
the brain injury.  The provider note that referral to a 
Department of Defense or VA traumatic brain injury center 
would be appropriate.

In March 2004, the Veteran's mood was noted to be stable.  

The Veteran underwent a VA examination in June 2007.  His 
history was reviewed.  The examiner noted that the Veteran's 
appetite was diminished and that his energy level was poor.  
Apathy and despondency were also noted.  He reported a low 
sex drive and daily depression.  He also reported feelings 
of helplessness and hopelessness.  He indicated that he had 
daily intrusive recollections which were noted to be 
moderate in intensity.  He denied nightmares and flashbacks.  
He reported physiological reactions such as elevated pulse 
and a paralyzing feeling.  The examiner noted that the 
Veteran had difficulty verbalizing his problems.  He 
indicated that the Veteran's affect was mildly to moderately 
restricted.  He assessed the Veteran's estrangement as 
moderate, noting limited hobbies and interests.  The Veteran 
reported that he woke up two to three times per night, with 
an average of six hours of sleep.  He related that he 
experienced irritation and anger on a daily basis, as well 
as hypervigilance while driving.  The examiner noted that 
the Veteran's concentration was also affected, and that it 
was unclear how much of this symptom was due to brain injury 
and depression.  He concluded that the Veteran's PTSD had 
not remitted and was at least moderate.  The Veteran's mood 
was noted to be depressed.  His thought process was 
unremarkable and no delusions were noted.  There was no 
inappropriate behavior, and no obsessive or ritualistic 
behavior.   With regard to insight, the examiner noted that 
the Veteran partially understood that he had a problem.  The 
Veteran denied panic attacks, as well as suicidal and 
homicidal ideation.  Impulse control was good, and no 
episodes of violence were reported.  The examiner noted that 
the Veteran had the ability to maintain personal hygiene.  
Remote memory was normal, with recent and immediate memory 
being mildly impaired.  The examiner noted that the Veteran 
was currently employed as a full time telephone agent; he 
also noted that the Veteran had used all of his sick and 
vacation days and had lost three weeks from work.  He noted 
that problems related to occupational functioning included 
decreased concentration, increased absenteeism, memory loss, 
and poor social interaction.  Socially, the Veteran reported 
that he saw a friend once per month, and his sister and 
mother once every three months.  He stated that he attended 
four Alcoholics Anonymous meetings per week.  The diagnoses 
were PTSD, major depressive disorder, and cognitive disorder 
intertwined and inseparable.  He assigned a GAF score of 50.  
The examiner opined that the Veteran's symptoms did not 
cause total occupational and social impairment; he also 
opined that the Veteran's symptoms resulted in deficiencies 
in judgment, thinking, family relations, work, and mood, 
noting that the impairment was moderate.  He stated that 
impairment in family relations, work, and mood were moderate 
to severe.  He concluded that productivity would be moderate 
to severely impaired and frequent and that the Veteran's 
reliability would be moderately impaired.  

During a September 2007 VA brain examination, the Veteran 
reported that he continued to be employed full time.  He 
endorsed memory loss, decreased concentration, poor social 
interactions, and difficulty following instructions.  

In November 2007 the Veteran reported that he had started a 
new job and was doing well.  He related that he had 
continued difficulty sleeping.

In December 2007, the Veteran stated that he felt that his 
mood was stable and that he desired no further therapy.

In November 2008 the Veteran's mood was noted to be stable.  
He reported that he had continued difficulty sleeping, but 
that this had improved upon giving up diet cola.

In April 2009 the Veteran reported that his mood was less 
labile.  The provider noted that the Veteran had issues with 
temperament and aggressiveness due to a brain injury.  

Upon careful review of the record, the Board has determined 
that an evaluation higher than 50 percent for PTSD is not 
warranted.  The Secretary, acting within his authority to 
"adopt and apply a schedule of ratings," chose to create one 
general rating formula for mental disorders.  38 U.S.C. § 
1155; see38 U.S.C. § 501; 38 C.F.R. § 4.130.  By 
establishing one general formula to be used in rating more 
than 30 mental disorders, there can be no doubt that the 
Secretary anticipated that any list of symptoms justifying a 
particular rating would in many situations be either under- 
or over-inclusive.  The Secretary's use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for 
each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  This construction is not inconsistent with 
Cohen v. Brown, 10 Vet.App. 128 (1997).  The evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, the rating specialist is to 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, including, 
if applicable, those identified in the DSM-IV.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
the diagnostic code, the appropriate, equivalent rating will 
be assigned.  Mauerhan v.Principi, 16 Vet. App. 436 (1992).  

In this case, the Board acknowledges that the Veteran's PTSD 
is manifested by sleep disturbance, irritability, 
estrangement, flashbacks, hyper vigilance, and anxiety.  The 
Board also accepts that VA providers have stated that the 
Veteran's PTSD impacts his interpersonal and occupational 
relationships.  Objectively, however, the record shows that 
the Veteran denies suicidal and homicidal ideation as well 
as panic attacks.  He is oriented, and his affect has been 
noted to be no more than moderately restricted.  The 
Veteran's insight and judgment have been noted to be fair.  
The June 2007 VA examiner indicated that the Veteran's 
symptoms did not cause total occupational and social 
impairment, and that they resulted in moderate deficiencies 
in judgment, thinking, family relations, work, and mood.  He 
also stated that impairment of productivity was considered 
moderate to severe.  The Veteran has remained employed on a 
full time basis, and in December 2007, his mood was noted to 
be stable.  At that time, he refused further therapy.  The 
Board finds that the current 50 percent evaluation 
contemplates the current manifestations of the Veteran's 
PTSD.  

Little in the record, including the Veteran's statements, 
suggests that the criteria for an evaluation of 70 percent 
or greater are met.  The evidence does not demonstrate 
suicidal ideation, obsessional rituals which interfere with 
routine activities, illogical, obscure, or irrelevant 
speech, near-continuous panic or depression, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance or hygiene, or inability to establish and 
maintain effective relationships.  Rather, as noted, there 
has been no demonstration of suicidal or homicidal ideation, 
intractable panic, or spatial disorientation.  Judgment is 
intact.  The Veteran's hygiene has been noted to be good.  
While there has reportedly been an impact on the Veteran's 
interpersonal functioning, the record does not reflect a 
complete inability to establish and maintain effective 
relationships.  The Veteran has been employed full time in a 
customer service position despite his PTSD symptoms.  During 
the appeal period, the Veteran's GAF score has been assessed 
at worst, as 44.  Such a score indicates serious impairment 
in social and occupational functioning; however, a GAF score 
does not automatically equate to any particular percentage 
in the Rating Schedule.  Rather, it is but one factor to be 
considered in conjunction with all the other evidence of 
record.  38 C.F.R. §§ 4.2, 4.6.  In this case, the Board 
finds that the overall severity of the Veteran's PTSD is 
consistent with no more than a 50 percent rating.  
Accordingly, the Board finds that the appropriate rating for 
the Veteran's PTSD with major depressive disorder is 50 
percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service-
connected PTSD resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  While the Veteran has reported missing 
days from work due to his service-connected disability, he 
has remained employed full-time, and the Board believes that 
the degree of occupational impairment demonstrated is 
consistent with his 50 percent rating.  Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated unusual impairment so as to render impractical 
the application of the regular rating schedule standards.  
Consequently, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).


ORDER

Entitlement to an evaluation in excess of 50 percent for 
PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


